Title: To Thomas Jefferson from James Monroe, 19 April 1821
From: Monroe, James
To: Jefferson, Thomas


            Dear Sir
            
              Washington
              April 19. 1821
          My absence from this city on a visit to my farm in Loudoun, prevented an earlier attention to your letter of the 8th, respecting the fund appropriated by the genl assembly at its last session, for the use of the university, expected to be deriv’d from the settlement of the claims of the state, on the general government. I now enclose you a report on that subject, from the secretary of war, & beg you to be assur’d, that I shall, with great interest & pleasure, do every thing in my power, which you could desire, to promote your object, & with the greatest dispatch.From Naples we have no recent intelligence. a strong hope is entertained, that the armies sent against her, will rally under her standard. Spain has written a circular, to her ministers with foreign govts, protesting against the doctrines containd in that from Troppon, in which she appears to make common cause with Naples. England would probably take the other side, if the paralizing effect, producd by the contest with the French, did not make it too hazardous an enterprise for, the govt to under take. The reigning family in France finds itself in the same state, arising from causes less equivocal. Knowing that it does not posses the confidence of the nation, it will attempt nothing bold, externally and internally, it pursues a course, which daily weakens its real power, & hastens, according to my view of the subject, a crisis, which promises to be more fatal to it, than the late one. The liberties of Europe, depend, at this moment, on very nice contingencies. The people generally seem to be ripe for revolt, & to have acquird, in many parts, sufficient intelligence for self government. Should the attack on Naples succeed, it may put back a change for many years. But should it  fail, whether by the repulse of the Austrian force, or its association with the Neapolitan, & especially the latter, I should not be surprised to see the revolution extend to other countries, and at length become general.A negotiation is depending with the minister of France here, for the regulation of our commerce with her European dominions, but there is no probability of a treaty being form’d, other than for the moment, & merely by way of experiment, for each party to see its effect, & no certainty, even of that. The French govt rejects the principle of equality in tonage duties, & will not give up the monopoly of the article of tobo, and is not accomodating on other points. It insists on a reduction of our duties on French silks, wines, & brandies, so as to give a preference to those articles from France, over like articles from other countries, while it is willing to place our produce, only on the footing of that of other countries, retaining to itself the right of imposing on each article, whatever duty it may deem expedient.Respecting the fund for the university, I will write you again, as soon as it assumes a shape, to meet your object, to which I shall give all the aid in my power. In the mean time, I wish no answer, to this or any other letter of mine, seizing as I shall do with pleasure every opportunity which may offer, in which I may be useful or otherwise promote your views, and communicating occasionally such information respecting our affairs as may be interesting to you, without imposing the slightest tax on the tranquility of your retirement in return.with great respect & esteem I am your friend & servant
            James Monroe